Citation Nr: 1231106	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  02-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 2000, for the award of service connection for urticaria of the upper and lower lips.

2.  Entitlement to an initial compensable rating for urticaria of the upper and lower lips prior to August 16, 2011.

3.  Entitlement to a rating in excess of 10 percent for urticaria of the upper and lower lips from August 16, 2011.

4.  Entitlement to an initial compensable rating for a cesarean section scar prior to August 16, 2011.

5.  Entitlement to a rating in excess of 10 percent for a cesarean section scar from August 16, 2011.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to August 16, 2011.

7.  Entitlement to a rating in excess of 10 percent for GERD from August 16, 2011.

8.  Entitlement to an initial compensable rating for hemorrhoids.

9.  Entitlement to service connection for chronic bronchitis.

10.  Entitlement to service connection for a disability manifested by swelling of the legs, including angioedema and urticaria.

11.  Entitlement to service connection for avascular necrosis (AVN) of the right hip.

12.  Entitlement to service connection for allergic rhinitis.

13.  Entitlement to service connection for chronic pharyngitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2001, September 2006, July 2007, and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2004 and November 2010, the Board remanded the claims of service connection for bronchitis, service connection for swelling of the legs, an increased rating for urticaria of the lips, and an increased rating for a cesarean section scar for additional development.  In November 2010, the Board also remanded the claims of service connection for sinusitis and an increased rating for GERD for additional development.

Also in November 2010, the Board, in relevant part, denied the Veteran's claims of service connection for AVN of the right hip, service connection for allergic rhinitis, service connection for pharyngitis, an increased rating for hemorrhoids, and an earlier effective date for the award of service connection for urticaria of the lips.  The Veteran, in turn, appealed these issues to the United States Court of Appeals for Veterans Claims (the Court).  In September 2011, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision in part and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In a July 2012 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for sinusitis.  Because this represents a full grant of the benefits sought with respect to this issue, the matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Also in the July 2012 rating decision, the AMC granted higher, 10 percent ratings from August 16, 2011, for urticaria of the lips, a cesarean section scar, and GERD.  As higher ratings for each of these disabilities are assignable before and after that date, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized each of these issues as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of service connection for swelling of the legs, AVN of the right hip, allergic rhinitis, pharyngitis, and chronic bronchitis, as well as increased ratings for hemorrhoids and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.

FINDINGS OF FACT

1.  Although the Veteran's March 26, 1998, petition to reopen the claim of service connection for urticaria of the lips was denied by the RO in an October 1998 rating decision, the claim was readjudicated pursuant to a statute that provided that such readjudication would take place as if the denial had not been made, thus vitiating the finality of the October 1998 denial and resulting in the claim remaining pending until the RO granted it in October 2001.

2.  From October 4, 2002, to October 30, 2004, the Veteran's urticaria of the lips, to include swelling of the tongue without laryngeal involvement, was manifested by three episodes within a 12-month period.

3.  Prior to October 4, 2002, and from October 31, 2004, to August 15, 2011, the Veteran's urticaria of the lips, to include swelling of the tongue without laryngeal involvement, did not manifest in recurring episodes occurring at least four times in a 12-month period or attacks lasting one to seven days occurring two to four times a year.  

4.  From August 16, 2011, the Veteran's urticaria of the lips, to include swelling of the tongue without laryngeal involvement, did not manifest in recurring debilitating episodes occurring at least four times in a 12-month period or attacks lasting one to seven days occurring five to eight times a year.  

5.  Prior to August 16, 2011, the Veteran's cesarean section scar was superficial and was not tender or painful on examination; the scar was not unstable, poorly nourished with repeated ulceration, or deep; the scar did not affect an area of 144 square inches or greater, did not cause limited motion or limitation of function of the affected part.  

6.  From August 16, 2011, the Veteran's cesarean section scar was superficial and painful on examination; the scar was not unstable, poorly nourished with repeated ulceration, or deep; the scar did not affect an area of 144 square inches or greater, and did not cause limited motion or limitation of function of the affected part.  
CONCLUSIONS OF LAW

1.  An effective date of March 26, 1998, is warranted for the award of service connection for urticaria of the lips.  Veterans Claims Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096, §7(b) (Nov. 9, 2000); 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for a 10 percent rating for urticaria of the lips have been met from October 4, 2002, to October 30, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 4.118, Diagnostic Codes 7118, 7825 (2011). 

3.  The criteria for a compensable rating for urticaria of the lips have not been met from prior to October 4, 2002, and from October 31, 2004, to August 15, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 4.118, Diagnostic Codes 7118, 7825 (2011). 

4.  The criteria for a rating in excess of 10 percent for urticaria of the lips have not been met from August 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, 4.118, Diagnostic Codes 7118, 7825 (2011). 

5.  The criteria for a compensable rating for a cesarean section scar have not been met prior to August 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7803 to 7805 (prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to October 23, 2008).  

6.  The criteria for a rating in excess of 10 percent for a cesarean section scar have not been met from August 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7803 to 7805 (prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to October 23, 2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The claims for higher ratings for urticaria of the lips, cesarean section scar, and GERD and the claim for an earlier effective date for the award of service connection for urticaria of the lips arise from the Veteran's disagreement with the rating or effective date assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  She has also been afforded VA medical examinations on several occasions, most recently in August 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claims at this time is warranted. 

Earlier Effective Date 

In this case, the Veteran asserts that she is entitlement to an earlier effective date for the award of service connection for urticaria of the lips.  In November 2010, the Board denied an effective date earlier than April 11, 2000; however, in the September 2011 Joint Motion, the parties pointed out that the Board did not address section 7(b) of the VCAA and its applicability to this claim.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

In this case, the Veteran filed an original claim for compensation that included a claim of service connection for urticaria of the lips in November 1994.  She did not appeal that decision or submit new and material evidence within one year, so it became final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

The Veteran filed a petition to reopen the claim of service connection for urticaria of the lips that was received on March 26, 1998.  The RO denied the claim as not well grounded in an October 1998 rating decision; notice of the decision was sent to the Veteran in November 1998.  The Veteran did not appeal that decision and normally that decision would become final once the appeal period had expired in November 1999.

In November 2000, Congress enacted the VCAA, which created an exception to the general rule of finality.  Section 7(b) of the VCAA provided that, with regard to claims denied or dismissed during a certain time period and in a particular manner, VA "shall, upon the request of the claimant or [its] own motion, order the claim readjudicated under chapter 51 of such title, as amended by this Act, as if the denial or dismissal had not been made."  VCAA, 114 Stat. 2096, 2099, § 7(b)(1).  The time period and type of denial to which the statute referred were denials of claims for benefits under VA law that became final between July 14, 1999 and November 2000 and were denied that because they were not well grounded.  Id., § 7(b)(2)(A),(B).  Significantly, the RO's October 1998 denial fell within this time period.  

In response to the Veteran's claim that was filed in April 2000, the RO provided her with a VCAA notice letter in February 2001 and readjudicated the claim for service connection for urticaria of the lips in October 2001.  In the October 2001 rating decision, the RO awarded service connection and assigned a noncompensable rating for urticaria of the lips effective April 11, 2000.  The Veteran filed a timely appeal with respect to both the initial rating and effective date that were assigned and these issues are now before the Board.

The above chain of events reflects that what would normally have been the finality of the October 1998 RO decision denying a petition to reopen a claim of service connection for urticaria of the lips, was vitiated by readjudication of the claim pursuant to, and meeting all of the requirements of, section 7(b) of the VCAA.  As the Veteran's March 26, 1998, claim was not finally denied, it remained pending until it was granted in the RO's October 2001 decision.  See 38 C.F.R. § 3.160(c) (defining "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated").  As such, the appropriate effective date is March 26, 1998, the date of the claim.  38 U.S.C.A. § 5110(a),(b) .

The Board has considered whether an effective date earlier than March 26, 1998 is warranted; however, a review of the record does not indicate that either a formal or informal claim was filed or received between the March 1995 decision and the March 26, 1998 claim.  Furthermore, there was no new and material evidence received within one year of the March 1995 decision.  The only correspondence received during this time period relates to the Veteran's request for a copy of her claims file.  As such, the Board does not find that an effective date prior to March 26, 1998 for the award of service connection for urticaria of the lips is warranted.  

Increased Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

During the course of this appeal, the regulations for evaluation of skin disabilities were revised, effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, however, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The regulations were revised again, effective on October 23, 2008.  Because, however, the most recent changes were expressly made applicable only to claims filed on or after October 23, 2008, they do not apply to the Veteran's pending claims, as the Veteran's claims giving rise to the discussion herein were received before the most recent regulatory changes.  38 C.F.R. § 4.118 (2011). 

Urticaria of the Lips

The Veteran's urticaria was originally evaluated using the criteria for angioneurotic edema.  38 C.F.R. § 4.104, Diagnostic Code 7118.  Pursuant to Diagnostic Code 7118, a 10 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring two to four times a year.  A 20 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days and occurring five to eight times a year, or; attacks with laryngeal involvement of any duration occurring once or twice a year.  A 40 percent rating is warranted for attacks without laryngeal involvement lasting one to seven days or longer and occurring more than eight times a year, or; attacks with laryngeal involvement of any duration occurring more than twice a year.  Id.  

As noted above, the regulations for evaluation of skin disabilities were amended, effective on August 30, 2002.  A new diagnostic code contemplating urticaria, Diagnostic Code 7825, was created when the criteria used to evaluate disabilities involving the skin were amended.  See 67 Fed. Reg. 49,590 -49,599 (Jul. 31, 2002).  Under Diagnostic Code 7825, a 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control.  A 60 percent rating is warranted for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.



The Veteran's urticaria of the lips is currently rated as 0 percent disabling prior to August 16, 2011, and 10 percent disabling from that date.

A January 2001 VA treatment record notes that the Veteran had swelling of the lower lip for two days and that the episode was mild and usually responded to Benadryl.  In February 2001, it was noted that the Veteran had swelling in the ankles, face, and "all over" but it is unclear whether this was an attack of urticaria.  In June 2001, the Veteran submitted photographs of her lips depicting obvious swelling of her lower lip on the right side.  She indicated that these photographs were taken in November 2000.  

There are no further documented episodes until October 4, 2002.  At that time, the Veteran was noted to have angioneurotic edema, which was treated with Benadryl and a Medrol dose pack.  Five days later, it was noted that she had recovered from the episode of angioneurotic edema.  In July and October 2003, VA treatment records note that the Veteran had episodes of tongue swelling and that she took Benadryl.  In April 2004, the Veteran reported a flare-up of angioedema.  

In July 2005, it was noted that the Veteran's angioedema was stable and that she had an Epipen.  It was noted that she only had tongue swelling intermittently without etiology.  

An October 31, 2005, VA dermatology consultation report indicates that the Veteran had not had any recent hives.  A May 2006 record notes that she had had no recent episodes of angioedema.  A July 2006 VA examination report indicates that she reported that she had last had an episode of urticaria four years ago.  A February 2007 VA examination report indicates there was no evidence of urticaria.    

An April 2007 VA treatment record indicates the Veteran had some mild lip swelling after eating a fish dinner with spices.  It was believed to be a reaction to the seasoning.  She was given prednisone in addition to Benadryl.  July 2007 and April 2008 records indicate there were no recent episodes of angioedema.  

The claims file also includes photographs of the Veteran's face and lips that were taken in August 2007.  Although the photographs are labeled that they were taken in association with a VA compensation and pension examination, it appears that the Veteran submitted the photographs directly.  In an August 2007 statement, she noted that the photographs showed the severity of the urticaria of the upper and lower lips.  The Board notes that the photographs themselves do not show the same obvious swelling depicted in the November 2000 photographs.  If the swelling existed, it was mild and uniform in nature.

An April 2009 VA treatment record reflects that the Veteran had tingling of the lip with discoloration but no lip swelling.  Her symptoms were thought to be a mild allergic reaction.  

An August 16, 2011 VA examination report reflects that the Veteran reported having one debilitating episode of urticaria in the past 12 months that involved the swelling of the face and tongue.  She was unable to work for two days.  It was noted to have resolved on its own, but later in the report it was noted to have responded to treatment with antihistamines or sympathomimetics.  She reported that she was taking Fexofenadine every day and prednisone for flare ups.  The examiner indicated that the skin condition impacted her inability to work and that she was unable to work for two days in the past twelve months.

In this case, the Board finds that a 10 percent rating is warranted for urticaria from October 4, 2002, to October 30, 2004.  As noted above, the Veteran had intermittent attacks of angioedema during this time period, which was manifested primarily by swelling of the tongue.  The Board notes that the Veteran's service-connected urticaria of the lips was originally evaluated using the diagnostic criteria for angioedema.  Thus, while it unclear whether her service-connected disability includes angioedema manifested by swelling of the tongue, the Board will resolve reasonable doubt in her favor in this regard.  In this case, there were three documented episodes of angioedema in a 12-month period between October 2002 and October 2003.  There was one other episode in April 2004.  In July 2005, it was simply noted that these episodes were "intermittent".  None of these episodes included laryngeal involvement.  Therefore, the Board finds that these episodes are consistent with a 10 percent rating for angioedema under Diagnostic Code 7118 or for urticaria under Diagnostic Code 7825.  A rating higher than 10 percent is not warranted because there is no indication that the Veteran had more than three episodes during a 12-month period and none of these episodes had any laryngeal involvement.  

The Board does not find that a compensable rating is warranted for urticaria of the lips prior to October 4, 2002, or from October 31, 2004, to August 15, 2011.  During these time periods, the evidence does not indicate that the Veteran had recurrent episodes of urticaria occurring at least four times during a 12-month time period or an attack of angioedema occurring two to four times a year.  The Board further finds that a rating in excess of 10 percent is not warranted from August 16, 2011, because the evidence does not indicate that there has been recurrent debilitating episodes of urticaria occurring at least four times during a 12-month period or attacks of angioedema with laryngeal involvement or attacks of angioedema without laryngeal involvement occurring five to eight times a year.  The Board acknowledges that the August 2011 VA examiner indicated that urticaria impacts the Veteran's ability to work and that she missed two days of work in a 12-month period because of urticaria; however, the fact that she had a debilitating episode that impacted her ability to work is included in the criteria for a 10 percent rating.

Cesarean Section Scar

The Veteran's cesarean section scar has been evaluated as 10 percent disabling from August 16, 2011, and as 0 percent disabling prior to that date.  The scar has been evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

Prior to October 23, 2008, under both the former and revised criteria, Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).  

In addition, prior to August 30, 2002, Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are poorly nourished, with repeated ulceration.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118 (prior to August 30, 2002).  The Board notes that Diagnostic Codes 7800, 7801, and 7802 that were in effect prior to August 30, 2002 are not applicable because they relate to scars of the head, face, or neck, and burn scars.

Effective August 30, 2002, Diagnostic Code 7801 provides various ratings for scars that are deep or cause limited motion, depending upon the area affected.  Diagnostic Code 7802 provides a 10 percent rating for a superficial scar covering an area or areas of 144 square inches (929 sq. cm) or greater.  Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable.  The criteria define an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar and a superficial scar as one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  The Board notes that Diagnostic Code 7800 that became effective August 30, 2002 is not applicable because it relates to scars of the head, face, or neck.  

In this case, the Veteran's service treatment records reflect that she underwent a cesarean section in June 1982.  The operation report indicates that a Pfannenstiel incision (bikini line incision) was made and that she tolerated the procedure well.  The skin was closed utilizing a subcuticular suture of 4-0 Vicryl.  Subsequent records are unremarkable for any complaints or problems associated with the cesarean section scar.  A December 1984 reenlistment examination report notes that the Veteran had a vaccination scar on her upper left arm, but does not note any other scars.  Her April 1992 separation examination report indicates that she had tattoos and a birthmark on her neck, but did not identify any other scars.  

In April 2000, the Veteran filed a claim for compensation, noting that she had a keloid midline scar from cesarean section deliveries documented in July 1996.  She said the scar still had numbness and was tender to the touch.  

VA outpatient treatment records reflect that the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy for fibroids in 1995 (see May 2000 VA treatment record).  In September 1996, it was noted that she was two months status abdominoplasty and had a keloid scar of the lower abdomen, which was responding to steroid injections.  A drawing in the margin of that record depicts a vertical "keloid" scar of the lower abdomen below the belly button.  

VA outpatient treatment records from the women's clinic dated in May 2000 and May 2001 note that the Veteran had a horizontal scar in the lower abdomen.  The abdomen was soft and nontender.  

In her January 2002 notice of disagreement (NOD), the Veteran stated that the residual scar of the cesarean section was painful, tender, and itched.

The report of a VA scar examination dated August 16, 2011, reflects that the Veteran had a surgical scar from a cesarean section in 1982, which was described as painful but not unstable.  The scar was linear and measured 16 centimeters across the lower abdomen.  The examiner indicated that the scar did not result in limitation of function. 

The Board notes a 10 percent rating for the cesarean section scar was assigned effective August 16, 2011, based on evidence of a painful scar on examination.  Diagnostic 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  Prior to August 16, 2011, the evidence does indicate that the cesarean section scar was painful on examination.  The Veteran's service treatment records are unremarkable for any complaints or problems relating to the scar after the surgery.  Furthermore, the scar was apparently so minimal that it was not even detected on later reenlistment and separation examinations.  The Veteran also made no specific complaints regarding the scar on later reports of medical histories.  An abdominal scar was noted during May 2000 and May 2001 VA outpatient examinations; however, the Veteran's abdomen was noted to be nontender and no specific complaints were noted in relation to the scar.

The Board notes that the Veteran has described numbness, pain, and itching associated to the cesarean scar and she is competent to describe what she has personally experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, however, the Board finds the Veteran's statements are not credible.  In this regard, the Board points out that the Veteran's complaints were originally associated with what she described as a keloid scar resulting from the cesarean section.  Despite her assertions, a review of the medical record indicates that this scar actually resulted from abdominoplasty in 1996.  Hence, she is not a credible historian.  The Board finds the medical evidence showing a lack of any problems associated with the scar following the cesarean section is much more probative that her later assertions made in the course of filing a claim for compensation.  In this regard, the Board notes that the Veteran had numerous complaints during service and that her treatment records are quite voluminous.  Presumably, if she had problems with the scar following the cesarean section, she would have complained at that time.  Furthermore, the May 2000 record that first notes the existence of the scar indicates that her abdomen was nontender and made no mention of any complaints associated with the scar.  In sum, the evidence does not indicate the scar was tender or painful on examination, poorly nourished with repeated ulceration, deep or caused limited motion, superficial and unstable, painful on examination, or affected an area 144 square inches or greater.  For these reasons, the Board finds that a compensable rating for a cesarean section scar is not warranted prior to August 16, 2011.

The August 16, 2011, VA examination is the first objective indication that a painful scar resulted from the cesarean section.  Although the Board questions the validity of pain associated with this scar given the above analysis, the examination finding provides the basis for the 10 percent rating under Diagnostic Code 7804.  A rating higher than 10 percent is not warranted because the evidence does not indicate that the scar is deep or causes limited motion or otherwise causes any limitation of function.  

In sum, the Board finds that an initial compensable rating for a cesarean section scar is not warranted prior to August 16, 2011, and that a rating in excess of 10 percent is not warranted from that date.

Both Increased Rating Claims

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran, has described symptomatology regarding her urticaria that includes pain and swelling and her cesarean section scar that includes pain, numbness, and itching.  The symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of her service-connected urticaria of the lips and/or cesarean section scar.  The record indicates that the Veteran works full-time and although she asserts that her service-connected disabilities impact her ability to work, she does not contend that she is unemployable.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disabilities is not warranted.


ORDER

Entitlement to an effective date of March 26, 1998, for the award of service connection for urticaria of the lips is granted, subject to controlling regulations governing the payment of monetary awards.

A 10 percent rating is granted for urticaria of the lips from October 4, 2002, to October 30, 2004, subject to controlling regulations governing the payment of monetary awards.

A compensable rating for urticaria of the lips is denied prior to October 4, 2002, and from October 31, 2004, to August 15, 2011.

A rating in excess of 10 percent for urticaria of the lips is denied from August 16, 2011.

A compensable rating for a cesarean section scar is denied prior to August 16, 2011.

A rating in excess of 10 percent for a cesarean section scar is denied from August 16, 2011.



REMAND

Service Connection for AVN of the Right Hip, Pharyngitis, and Allergic Rhinitis 

In the September 2011 Joint Motion, the parties agreed that the VA examinations and medical opinions obtained for the claimed disabilities of AVN of the right hip, allergic rhinitis, and pharyngitis were inadequate.  

Specific to AVN of the right hip, the Veteran asserts that she developed the condition after receiving high doses of glucocorticoids to treat urticaria during service and since service.  The parties to the Joint Motion noted that in a July 2006 addendum, a VA examiner stated that the studies on the question of whether small-dose steroid use can cause AVN were not conclusive and it did not "frequently" cause AVN.  The examiner did not reaffirm the previous February 2006 negative nexus opinion or render a new opinion based on this research.  Therefore, the parties found that the medical opinion was inadequate and a new medical examination is warranted.  

Specific to pharyngitis, a June 2007 VA examiner noted that the Veteran was treated for streptococcal pharyngitis while on active duty, but found "no evidence of recurrent or chronic pharyngitis at the present time."  The parties to the Joint Motion noted that VA treatment records noted that she had been treated for a sore throat and hoarseness a few weeks earlier in June 2007.  A July 2007 record noted that she had recent pharyngitis.  Because the examiner opinion was based on an incomplete set of facts, the parties agreed that clarification of the June 2007 opinion or a new opinion was warranted.  

Specific to allergic rhinitis, the parties to the Joint Motion noted that the Veteran had received VA fee basis treatment for her allergies from Dr. Brian Miller, Dr. William Long, and from Dr. Dvorcek with the Scott & White medical group.  Because no efforts were made to obtain these records, the parties agreed that a remand was warranted.  


Service connection for Bronchitis

The Veteran asserts that she has chronic bronchitis that first manifested in service.  Alternatively, she contends that her service-connected asthma causes or aggravates her bronchitis.

The Veteran's service treatment records reflect that she had bronchitis in September 1987.  She reported that she had been coughing up phlegm for about a month.  The chest X-ray was normal.  The assessment was bronchitis and she was given antibiotics.  A December 1990 reenlistment examination report indicates that her lungs and chest were normal.  On a May 1991 report of medical history, she denied having ear, nose, and throat trouble, chronic or frequent colds, and chronic cough.  At her April 1992 separation examination, her lungs and chest were normal.  The chest X-ray was normal.  She denied having any ear, nose, and throat trouble, chronic or frequent colds, and chronic cough.  Dental questionnaires dated in June 1988, August 1989, July 1990, April 1991, and April 1992, indicate that she denied having a persistent cough.  

Post service, VA treatment records reflect that the Veteran was treated for bronchitis in March and July 1995, April 1996, February and June 1997, February July, and November 1998, and February, November, and December 1999.  In January 2000, the assessment was "chronic" bronchitis; it was noted that she had recurrent bronchitis and was referred for a pulmonary consultation.  An April 2000 pulmonary consultation note reflects that she reported a history of recurrent bronchitis and cough beginning in the early 1980s, which was treated with antibiotics on and off.  She said that she had a persistent, productive cough six to eight months per year.  It was noted that asthma therapy was started in 1985 and had not influenced her cough.  On physical examination, her lungs were clear.  It was noted that her chronic cough may be due to asthma and that she should be treated for any rhinitis that might precipitate the asthma.  A note was made to rule out bronchiectasis.  She was treated again for bronchitis in March and August 2000.

The report of a July 2001 VA examination reflects the Veteran's history of bronchitis during service in September 1987, normal findings at separation, and later treatment for recurrent bronchitis beginning in 1995 following intubation for major surgery (breast reduction surgery).  On physical examination, her lungs were clear to auscultation.  The diagnosis was bronchitis with chronic recurrent symptoms probably allergic with associated diagnosis of allergic rhinitis for which the Veteran was receiving desensitization treatment following skin testing.  The examiner stated that it would be impossible to state whether the Veteran's present bronchial condition had its onset during military service in that a review of the medical records reflected that the veteran was "only treated on one occasion in 1987 for bronchitis and outpatient records documented that [V]eteran's beginning complaints of bronchitis beginning in 1995 following intubation for a major surgical procedure."

The report of an August 2011 VA examination reflects a diagnosis of recurrent, acute bronchitis.  The examiner noted that the Veteran had not had an episode of acute bronchitis in the past year since she was treated for her allergies.  The examiner opined that recurrent bronchitis was less likely caused by or a result of the episode of acute bronchitis during service and less likely causally related to or aggravated by any service-connected disability.  The rationale for the opinion was that acute bronchitis is not caused by or aggravated by asthma.  

The Board notes that there is some medical evidence suggesting a connection between the Veteran's bronchitis and her allergic rhinitis.  Hence, the claim for service connection for bronchitis is inextricably intertwined with the claim for service connection for allergic rhinitis.  If the claim for service connection for allergic rhinitis is granted, consideration must be given as to whether the Veteran has chronic bronchitis proximately due to or aggravated by allergic rhinitis.

Service Connection for a Disability Manifested by Swelling of the Legs, Including Angioedema and Urticaria

The Veteran's service treatment records indicate that she was treated for urticaria in February 1985.  At that time, it was noted that she had urticaria of the lips and no involvement elsewhere except the left wrist once.  It was also noted that she had a history of dermatographism and had recent complaints of raised dark areas on the legs.  On physical examination, there were several dark nodules on the anterior legs bilaterally.  The physician doubted vasculitis, but was unable to fully explain the leg lesions.  In April 1985, it was noted that there were no changes in the hyperpigmented areas on the anterior legs.  The Veteran was reassured that the symptoms, including urticaria, would likely gradually improve despite lack of definite known etiology.  At her April 1992 separation examination, her lower extremities were clinically normal.

According to a July 2000 letter from Dr. J.S., a VA physician, the Veteran continued to have intermittent bouts with angioneurotic edema and hives.  A February 2001 VA treatment record notes that she complained of swelling in "ankles and face and all over".  An October 2005 VA rheumatology note indicates she did not have swelling of the knees or ankles, but did have a hyperpigmented area on the anterior part of the thigh.  The physician noted that the Veteran had a complex history of vasculitic lesions and suspected vasculitis by magnetic resonance imaging (MRI) of the brain and that some autoimmune process was suspected.  The physician questioned whether this started in the military since she had similar symptomatology even though it was not labeled as a particular diagnosis.  She was referred for a dermatology consultation that same month.  At that time, urticaria was not active, but she had a few itchy sports on the left thigh that had become hyperpigmented.  The physician noted a dry, scaly macular lesions some of which were active and others were post-inflammatory hyperpigmented spots.  The diagnosis was atopic dermatitis.  

In an October 2006 letter, Dr. Miller, a private physician from Allergy & Asthma Clinic of Central Texas, noted that the Veteran had a history of skin rashes in the past with unexplained lesions on her leg and that vasculitis had been entertained as a diagnosis in the past.  At the time of the examination, her skin was unremarkable.  Dr. Miller's impression included a differential diagnosis of atopic dermatitis versus urticaria pigmentosa.  

A February 2007 VA examination for urticaria notes that the Veteran reported that she occasionally had swelling of her flank, buttocks, and thighs.  The report of an August 2011 VA skin examination notes diagnoses of urticaria and "other skin condition" described as "swelling of limb".  The Veteran reported that she noticed swelling in her legs 10 years ago and no etiology was found.  The examiner noted that the Veteran had trace edema at the bilateral ankles, but no other significant abnormalities.  The examiner indicated there was no evidence of vasculitis, urticaria, or angioedema.  The examiner did not provide an opinion as to the etiology of the edema and did not indicate whether these symptoms were related to the symptoms she had in service, which have been described as possible vasculitis, an autoimmune process of unknown etiology, atopic dermatitis, and urticaria pigmentosa.  Because it is unclear whether the Veteran has a current disability of the lower extremities that either manifested in service or is otherwise related to service, the Board finds that another VA examination is warranted.

Increased Rating for GERD and Hemorrhoids

Specific to GERD, VA outpatient treatment records indicate the Veteran was diagnosed with gastritis pursuant to an esophagogastroduodenoscopy (EGD) in November 2007.  It appears that the EGD was performed on a VA fee basis (see October 2008 VA treatment record).  Unfortunately, this record is not associated with the claims file and it does not appear that any efforts have been made to obtain this record.  Since the results of the EGD may have bearing on the evaluation of the Veteran's GERD, a remand is necessary so that sufficient efforts can be made to obtain this record.

Regarding hemorrhoids, the parties to the Joint Motion agreed that the June 2008 VA examination contained inadequate findings to evaluate the Veteran's disability.  Specifically, the examination did not address the size of the hemorrhoids or whether they are thrombotic, irreducible, and have excessive redundant tissue.  Hence, the parties agreed that a new examination was warranted.

All Claims Remanded

In addition, the RO/AMC should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding records of VA evaluation and/or treatment for the Veteran.   

2.  The RO/AMC should obtain all outstanding VA fee basis treatment for the disabilities remaining on appeal, including records from Dr. Brian Miller, Dr. William Long, and from Dr. Dvorcek with the Scott & White medical group, and the November 2007 EGD referred to in the VA outpatient treatment records.

3.  Schedule the Veteran for a VA examination to determine the etiology of AVN of the right hip.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that AVN of the right hip first manifested in service or within a year thereafter, or is causally related to any incident of service.  Specifically, the examiner should address whether the AVN of the right hip is at least as likely as not the result of or aggravated by the treatment of the Veteran's urticaria with steroids in service and since service.  The examiner should consider and address the opinions provided by Dr. R. K. in February and July 2006.  The medical rationale for any opinion expressed must be provided. 

4.  Schedule the Veteran for a VA examination to determine the etiology of any chronic pharyngitis.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify whether the Veteran has chronic pharyngitis and, if so, provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that chronic pharyngitis first manifested in service or is causally related to any incident of service.  In rendering this opinion, the examiner should consider and note that the Veteran was treated for pharyngitis in June 2007.  The medical rationale for any opinion expressed must be provided. 

5.  Schedule the Veteran for a VA examination to determine the etiology of any disability of the lower extremities, described as swelling of the legs, but also including lesions of the anterior legs that have been described as possible vasculitis, an autoimmune process of unknown etiology, atopic dermatitis, and urticaria pigmentosa.  A history of dermatographism is also noted in the service treatment records.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the lower extremities, and provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any current disability of the lower extremities first manifested in service or within a year thereafter, or is causally related to any incident of service.  The medical rationale for any opinion expressed must be provided. 

6.  Schedule the Veteran for an examination for the purposes of determining the severity of the Veteran's current hemorrhoids.  The examiner should note the size of the hemorrhoids and address whether they are thrombotic, irreducible, or have excessive redundant tissue.  

7.  After assuring compliance with the above development, as well as any other develop deemed warranted (to include VA examinations for allergic rhinitis and chronic bronchitis, if necessary), the RO should readjudicate the claims remaining on appeal.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


